       Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :              18CV4970(DLC)
 TYQUAN MORRIS,                         :              16CR0081(DLC)
                           Movant,      :
                -v-                     :           MEMORANDUM OPINION
                                        :                AND ORDER,
 UNITED STATES OF AMERICA,              :             28 U.S.C. § 2255
                                        :
                           Respondent.  :
                                        :
----------------------------------------X
DENISE COTE, District Judge:

     On June 4, 2018, Tyquan Morris (“Morris”) filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2255,

seeking to be resentenced.     In 2016, Morris pleaded guilty to

possessing ammunition and was sentenced principally to a term of

imprisonment of ten years.     Morris asserts three claims of

ineffective assistance of counsel in connection with his plea.

The Government has opposed the petition, and in reply Morris has

abandoned his initially-asserted claims.        Instead, Morris brings

three new claims asserting that his counsel was ineffective at

the time of sentencing.     For the following reasons, the petition

is denied.

                               Background

     On September 3, 2015, Morris fired two shots down a street

in the Bronx toward individuals with whom he had been arguing.

The shooting was captured on videotape.       No one was injured.



                                    1
      Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 2 of 8



     On February 4, 2016, Morris was charged in a one count

indictment with being a convicted felon in possession of

ammunition, in violation of 18 U.S.C. § 922(g)(1) and (2).

Morris was arrested on February 17, and the Federal Defenders

were appointed to represent him.

     On May 19, 2016, Morris pleaded guilty pursuant to a plea

agreement (“Agreement”).    In the Agreement, the parties

stipulated that the offense level was 21 and the Criminal

History Category was IV, with a guidelines range of 57 to 71

months’ imprisonment.   That calculation included a four-level

adjustment because Morris used or possessed ammunition in

connection with another felony offense.      The parties reserved

their right to present relevant sentencing information to the

Probation Office and to the Court.      The parties also

acknowledged their understanding that the Agreement was not

binding on the Court.

     During the allocution, Morris was placed under oath and

acknowledged that no one could give him any assurance of what

his sentence would be because the Court would be making that

decision.   The Court explained that after it received a

Presentence Report prepared by the Probation Office, it would

calculate a sentencing guidelines range, and consider it, along

with “all of the other information” presented by the parties and


                                   2
        Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 3 of 8



the factors set forth in 18 U.S.C. § 3553(a) before imposing

sentence.   Morris indicated that he was satisfied with the

representation provided to him by his attorneys.

     On August 26, 2016, Morris was sentenced principally to 120

months’ imprisonment.     In doing so the Court emphasized the

safety of the community and the likelihood of recidivism.

     On September 2, 2016, Morris appealed his sentence as

procedurally and substantively unreasonable.         The conviction was

affirmed on September 20, 2017.

     At the time of the 2015 shooting, Morris was on supervised

release following a conviction in this district for conspiracy

to distribute narcotics.      He had been sentenced principally to

76 months’ imprisonment for that crime on February 8, 2013.

Prior to the shooting, the Probation Department had filed three

specifications of violation of supervised release.          Following

his arrest for the shooting, the shooting was added as a fourth

specification.    On June 22, 2016, Morris admitted to the fourth

specification.    On January 12, 2017, Morris was sentenced to ten

months’ imprisonment on the fourth violation, with four months

to run concurrent to the ten-year sentence imposed on August 26,

2016.   Morris has not appealed that ten-month sentence.




                                     3
      Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 4 of 8



                              Discussion

     In his June 4, 2018 petition, Morris asserts that his

counsel was ineffective at the time he entered his plea of

guilty for failing to (1) object when the Court failed to advise

him that it would utilize the Sentencing Guidelines in imposing

sentence, how it would apply them, or that his prior convictions

would be considered in calculating his guidelines; (2) advise

him of the consequences that his plea of guilty would have on

his pending violation of supervised release for the shooting,

and (3) explain that the terms of supervised release would

include cooperation in the collection of DNA, regular drug

testing, and a reasonable search by a Probation Officer.         He

asserts as well that defense counsel on appeal was ineffective

for not challenging on appeal the Court’s failure during the

plea allocution to advise him of the way in which the Court

would determine his sentence.

     The Government opposed the petition, relying extensively on

the plea allocution.   In his reply of October 12, 2018, Morris

abandons any claim that his counsel was ineffective at the time

he entered his plea.   Instead, he presents three new claims




                                   4
       Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 5 of 8



associated with his representation at the time of his

sentencing. 1

     In his reply, Morris first contends that defense counsel

was ineffective in not objecting at the time of sentence to the

Government offering and the Court considering a video of the

shooting incident.    Morris argues that, because he had not been

advised at his plea allocution that the Court would consider the

video, his plea was not knowing and voluntary.         He suggests that

the Government’s submission of the video to the Court

constructively violated the spirit of the parties’ plea

agreement.

     This claim must be dismissed.       The Agreement explicitly

reserved for the parties their right to present relevant

information to the Court at the time of the sentence.          The Court

explained at the time of the plea allocution that it would not

determine Morris’ sentence until it had considered all the

information presented by Morris and counsel for the Government

and Morris, as well as the Presentence Report.         A schedule for

those submissions was set at the end of the plea proceeding.

Nothing said in either the Agreement or at the conference at



1 Because Morris filed his reply memorandum within the one-year
statute of limitations imposed by 28 U.S.C. § 2255, Morris’ new
claims are timely. See 28 U.S.C. § 2255(f)(1); Clay v. United
States, 537 U.S. 522, 527 (2003).
                                    5
      Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 6 of 8



which Morris presented his plea of guilty suggested that the

Court would be limited in sentencing Morris to the information

he gave in his plea allocution.     The videotape of the actual

shooting was relevant information for the sentence, and Morris

does not suggest otherwise.

     Morris makes two additional arguments, which are related.

Morris argues that his counsel was ineffective at sentence for

failing to explain what had prompted Morris to commit the

shooting.   Morris explains that another video shows an

altercation that had happened earlier in the day and

demonstrates that he acted under “duress” when he fired the

weapon.   According to Morris, that video showed a man brutally

attacking Morris’ brother-in-law.      Finally, Morris contends that

defense counsel was ineffective at sentence for failing to

object to the four-level guidelines enhancement for use of

ammunition in connection with another felony offense.         Morris

reasons that there was no other offense committed because the

shooting was justified by the defense of duress.        Morris adds

that counsel was also ineffective for allowing him to enter a

plea agreement with the Government that included the four-level

enhancement.

     As the Court of Appeals recently described in United States

v. Hernandez, the defense of duress is narrow.        894 F.3d 496,


                                   6
      Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 7 of 8



503 (2d Cir. 2018).   An accused relying on the defense must

establish “(1) a threat of force directed at the time of the

defendant's conduct; (2) a threat sufficient to induce a well-

founded fear of impending death or serious bodily injury; and

(3) a lack of a reasonable opportunity to escape harm other than

by engaging in the illegal activity.”      Id.   While Morris’

motives in firing the weapon down the street were relevant to

his sentence, those motives, including the altercation earlier

in the day, did not constitute a defense to the charged crime or

to the illegal firing of the weapon.      Therefore, he has

presented no ground on which to grant his petition.

     In a letter of December 10, 2018, Morris emphasizes that on

the day he fired the gun, it would have been dangerous for him

to report to the police the danger that others posed to his

family, as evidenced by the altercation that day.        He

acknowledges that what he did to protect his family was wrong,

and he is thankful he hurt no one when he fired the gun.         He

asks for another chance and for a resentencing.

     This crime was tragic from several perspectives, including

from the perspective of the petitioner.      Morris has presented no

legal or factual argument, however, that gives him a right to be

resentenced.




                                   7
         Case 1:18-cv-04970-DLC Document 5 Filed 03/05/19 Page 8 of 8



                                 Conclusion

     Morris’ June 4, 2018 petition for a writ of habeas corpus

is denied.    Because Morris has not made a substantial showing of

a denial of a constitutional right, a certificate of

appealability will not issue.        See 28 U.S.C. 2253(c); Tankleff

v. Senkowski, 135 F.3d 235, 241 (2d Cir. 1998); Rodriquez v.

Scully, 905 F.2d 24, 24 (2d Cir. 1990).         The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Opinion and Order would not be taken in good faith.            See

Coppedge v. United States, 369 U.S. 438, 444–45, (1962).



Dated:      New York, New York
            March 5, 2019

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                      8
